Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komori (US PGPUB 2011/0133837).
           Refer initially to fig. 4 of Komori. Treating independent claim first, a variable gain amplifier is shown receiving two (differential) input signals and outputting two (differential) output signals. Variable resistive circuit 2 may be read as the gain setting circuit claimed as it sets a gain of the amplifier 1 based on control voltages V1,V2, either of which may be read as the control voltage claimed. The control circuit 3 may be read as the control voltage generation circuitry claimed. It is shown in greater detail in fig. 3. Replica circuit 385 simulates the variable resistive circuit 2 and is part of the circuitry that generates the control voltages in accordance with the input signals (Vicom) and a voltage Vcont that may be read as the setting voltage claimed. Regarding claim 2, the control circuit generates the control voltages according to the input signals via Vicom, a voltage Vcont read as the setting voltage and a voltage Vcontx that may be read as the node voltage claimed since it is ultimately generates from a node of the simulation .
Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugimoto et al. (US PGPUB 2019/0052236).
Refer initially to fig. 1 of Sugimoto et al. A variable gain amplifier circuit is shown. Fig. 2 shows a detail of the variable gain amplifier stage 13 which receives a first input signal Vin and a second input signal Vref and generates output signals Vout1, Vout2. It includes a pair of transistors 31,32 that may be read as the first transistors claimed and a transistor 35 that may be read as the second transistor claimed as it is connected across the ‘first’ transistors and receives a control signal Vctl to set the gain. Then transistor 51 (or 61) could be read as the third transistor with Vga- being broadly read as a first reference signal (since no characteristics of this signal are claimed), and transistor 52 (or 62) as the fourth transistor coupled to the third. Referring to fig. 3 which shows detail of the gain control circuit 18 in fig. 1, an amplifier 85 has one input that receives an average signal which could be read as the second reference signal claimed and a second input that is ultimately connected to the fourth transistor which outputs Vout  via buffer 14. The output of the amplifier 85 is ultimately connected to the control terminal (gate) of transistor 52 (or 62) as a control voltage Vga+.
Claims 4-9 & 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal, can be reached at telephone number 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STEVEN J MOTTOLA/Primary Examiner, Art Unit 2843